DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on July 14, 2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the second ridges" in the conductive track forming step.  There is insufficient antecedent basis for this limitation in the claim because the claim only discloses a singular “second ridge”.
Claim 4 recites the limitation "the material suited to form a conductive track".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the 3D object".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are indefinite because it is not clear what is meant by the term “a common reference frame”. Based on the disclosure of the specification of the present application the term “a common reference frame” will be considered to require that the trench formation steps and providing the material will be conducted by a single apparatus.
Claim 6 recites the limitation "a material suited to form a conductive track".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “a material suited to form a conductive track” will be considered to be the same as the “material” provided to form the conductive track in parent claim 1.

Claim Rejections - 35 USC § 102











The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (U.S. Patent # 5,358,604).
	In the case of claim 1, Lin teaches a process for manufacturing printed conductive tracks (Abstract) comprised of laser writing/scribing trenches/voids 12 in a first surface of an object/conductive mold 10 comprising a base material wherein multiple, and therefore first and second, trenches were formed comprising ridges at the top of the trenches/voids that defined the border/edge for a material receiving track in the form of surface zone 16 (Column 5 Line 62 through Column 6 Line 41, Column 7 Lines 16-24 and Figures 1 and 3). Lin further teaches having formed conductive tracks/metal film 20 by depositing a material onto the material receiving tracks/zones 16 (Column 7 Lines 25-46 and Figure 4).
	As for claim 3, Lin teaches having added a polymer to the object/mold 10 (Column 6 Line 65 through Column 7 Line 15).
	As for claim 4, Lin teaches that a deposition method was used to provide a material to the material receiving tracks/zones 16 (Column 7 Lines 25-46).
	As for claim 9, Lin teaches that the taught process further comprised a step of covering the conductive tracks 20 with a substrate 22 (Column 7 Lines 45-61).
	As for claim 10, Lin teaches that the taught process was used to manufacture a 3D printed electronic object (Column 8 Lines 10-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al as applied to claim 1 above, and further in view of Zediker (U.S. Patent Publication No. 2016/0067780).
	The teachings of Lin as it applies to claim 1 have been discussed previously and are incorporated herein.
	Lin does not teach that the object/mold 10 was formed by an additive manufacturing method which shared a common reference frame with the method to scribe the first and second trenches. However, as was discussed previously, the formation of the trenches of Line was conducted by laser writing/ablating and Lin further teaches that the object/mold was formed from steel (Column 5 Lines 28-37).
	Zediker teaches a laser printer system (Abstract) used to form components made of steel by laser fusion in an additive manufacturing process wherein the printer was also capable of laser ablating the formed component (Page 2 Paragraph 0015 and Page 4 Paragraph 0045).
	Based on the teachings of Zediker, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the printer system of Zediker to form and laser scribe the object/mold 10 of Lin because Zediker taught a known apparatus in the art which could both form and ablate a steel component.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al as applied to claim 1 above, and further in view of Gelchinski et al (U.S. Patent # 4,497,692).
	The teachings of Lin as it applies to claim 1 have been discussed previously and are incorporated herein.
	Lin does not teach that the providing of the material shared a common reference frame with the method to scribe the first and second trenches and that the providing of the material was carried out with a laser. However, as was discussed previously, the formation of the trenches of Line was conducted by laser writing/ablating and Lin further teaches that the providing of a material to form the conductive tracks was performed by any known plating technique.
	Gelchinski teaches an apparatus/method which both deposited a metal and removed material using a laser wherein the metal deposition was performed by plating (Abstract and Column 3 Lines 13-25 and 51-58).
	Based on the teachings of Gelchinski, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the apparatus of Gelchinski to laser scribe and deposit the conductive tracks of Lin because Gelchinski taught a process which could performed by laser ablation and laser plating.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al as applied to claim 1 above, and further in view of Chen (U.S. Patent Publication No. 2008/0110869).
	The teachings of Line as they apply to claim 1 have been discussed previously and are incorporated herein.
	Lin teaches that after forming a trench/void which defined the location of the material receiving track surface slag formed during laser writing was removed thereby reducing the surface roughness of the first surface of the object/mold (Column 6 Lines 37-41). However, Lin does not teach that the reduction of surface roughness/removal of slag was conducted by heating.
	Chen teaches a method for machining a surface of a mold with a laser (Abstract) which heated/melted the surface of the mold thereby smoothening the surface and reducing surface roughness (Page 2 Paragraph 0037 and 0039).
	Based on the teachings of Chen, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have reduced the surface roughness/removed the slag of Lin on the first surface of the object/mold by heating because it was known in the art to smoothen the surface of a mold through laser machining.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As was discussed previously, Lin taught having formed voids/trenches in the first surface of an object/mold wherein the top portions of the voids/trenches had ridges defining the edge/boundary of material receiving tracks/zones where material was to be deposited in order to form conductive tracks. However, Lin did not fairly teach or suggest that the ridges of the trenches had a height in excess of at least 5 times a roughness of the first surface.

Conclusion
	Claims 1 through 10 have been rejected. Claim 11 is withdrawn from consideration. No claims were allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712